DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 2, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on April 5, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Applicant(s) Response to Official Action
The response filed on April 2, 2021 has been entered and made of record. Claims 1 - 4, 16, 18 – 21 and 25 have been amended. Accordingly, Claims 1 – 28 are currently pending in the application. 

 Response to Arguments


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -  7 and 9 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield et al., (US 2016/0248440 A1) referred to as Greenfield hereinafter, in view of Li et al., (US 2015/0103902 A1) referred to as Li hereinafter, and in further view of Converse (US 2017/0164007 A1) referred to as Converse hereinafter.
Regarding Claim 1, Greenfield discloses a computer system (Abstract, a data compression method using the range variant of asymmetric numeral systems) comprising: 
a device configured to store encoded data (Par. [0020], the computing device is configured to store data that is encoded) for at least part of a bitstream (Par. [0017], each of the plurality of probability distribution table is constructed using a Markov model from a subset of data stream (i.e. part of a bitstream)); and 
a range asymmetric number system ("RANS") decoder (Par. [0020], a computing device (i.e. decoder) (or a system) executing the method for encoding/decoding the data stream using the rANS technique) configured to perform operations comprising: 
a first phase, selectively updating state of the RANS decoder (Par. [0026], the decoding function reverses the action of the encoding function, from (i.e. updating) state X.sub.k+1 to recover symbol S.sub.k and state X.sub.k (i.e. previous iteration), where the function M selects a probability distribution based (i.e. selectively) on the context of previous symbols (Par. [0030]) using probability information for an output symbol from a previous iteration (Par. [0026] the rANS compression can be expressed by function E to encode (compress) and D to decode (decompress) a symbol S (i.e. output symbol) while in state X (i.e. state of the RANS) using probability model M (i.e. probability information)); 
a second phase, selectively merging (Par. [0055], In situations where the symbol stream is split into two streams (i.e. selectively), where the first stream represents a quantized version of the original stream and the second stream stores the remaining information that would be used to reconstruct the original stream (delta-encoding), due to the way that rANS works, using lookup tables (LUT) that convert symbols to probability (and cumulative probability), one can fold (i.e. merging) quantization/delta-encoding into the LUT's for compression and decompression) a portion of the encoded data into the state of the RANS decoder (Par. [0043], A Method for Folding/Merging Transforms (i.e. portion of encoded data) into rANS); and 
the second phase, selectively generating an output symbol for a current iteration using the state of the RANS decoder (Par. [0052], upon encountering this escape code (i.e. selectively generating), the real symbol (i.e. output symbol) is encoded using a fixed static probability distribution).
While Greenfield teaches Par. [0020], a computing device (i.e. decoder) (or a system) executing the method for encoding/decoding the data stream using the rANS technique, Greenfield does not specifically teach the hardware components, such as processors, memory, buffers, etc., to perform the method for using rANS techniques. Therefore, Greenfield fails to explicitly teach an encoded data buffer and an input buffer.
However, Li teaches an encoded data buffer (Par. [0140] Video data memory 71 may store video data, such as an encoded video bitstream, to be decoded by the components of video decoder 30) and an input buffer (Par. [0140], Decoded picture buffer 82 (i.e. input buffer) may be a reference picture memory that stores reference video data for use in decoding video data by video decoder 30, e.g., in intra- or inter-coding modes).
References Greenfield and Li are considered to be analogous art because they relate to asymmetric numeral systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying the hardware components, such as buffers, as suggested by Li in the invention of Greenfield in order to implement the method (See Li, Par. [0164]).


However, Converse teaches the RANS decoder (Fig. 9, a Boolean asymmetrical numeral system (ANS) coder) configured to perform operations using a two-phase structure (Par. [0082], Normalization state where the state is outside a valid range (i.e. first phase) is required and bring in new bitstream if still outside a valid range (i.e. second phase)) for RANS decoding operations and the state of the RANS decoder being tracked using a value (Par. [0083], during output computation, the state and the probability or probability distribution from the detokenizer 908 are used to compute an output value (e.g., the decoded transform (i.e. decoding operations) coefficient value associated with the token)).
References Greenfield, Li and Converse are considered to be analogous art because they relate to asymmetric numeral systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying the two phase decoding structure as suggested by Converse in the inventions of Greenfield and Li in order to allows more freedom to adjust probabilities dynamically in probability modelling (See Converse, Par. [0076]).

Regarding Claim 2, Greenfield in combination with Li and Converse teaches Claim 1. While Greenfield teaches the RANS decoder wherein the encoded data is in a fragment of the bitstream (Par. [0055], In situations where the symbol stream is split into two streams (i.e.  and configuring the RANS decoder based at least in part on the one or more syntax elements.
However, Li further teaches wherein the operations further comprise initializing the decoder, and wherein the initializing the decoder includes: reading one or more syntax elements from a header of the bitstream (Par. [0069], video decoder 30 may parse (i.e. reading) the bitstream to decode syntax elements from the bitstream); and configuring the decoder using one or more syntax elements (Par. [0067], Video encoder 20 may output a bitstream that includes a sequence of bits that forms a representation of coded pictures and associated data.  The bitstream may comprise a sequence of network abstraction layer (NAL) units.  Each of the NAL units includes a NAL unit header (i.e. header for at least part of bitstream) and encapsulates a raw byte sequence payload (RBSP).  The NAL unit header may include a syntax element that indicates a NAL unit type code (i.e. initializing the decoder)).
References Greenfield and Li are considered to be analogous art because they relate to asymmetric numeral systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of 

Regarding Claim 3, Greenfield in combination with Li and Converse teaches Claim 2. While Greenfield teaches the RANS decoder, Greenfield fails to explicitly teach retrieving and loading initial information. Therefore, Greenfield fails to explicitly teach wherein the initializing the decoder further includes: retrieving initial state information for the at least part of the bitstream and loading an initial state, as the state of the decoder, based at least in part on initial state information.
However, Li further teaches wherein the initializing the decoder further includes: retrieving initial state information (Par. [0105], the table sizes for the 3D lookup table (i.e. initial state information) may be signaled in a bitstream such as in a video parameter set (VPS), sequence parameter set (SPS), picture parameter set (PPS), slice header or related extensions); and loading an initial state, as the state of the decoder, using the initial state information (Par. [0141], Video decoder 30 may receive the syntax elements at the video slice level and/or the video block level (i.e. loading an initial state)).
References Greenfield and Li are considered to be analogous art because they relate to asymmetric numeral systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying retrieving and loading initial information as suggested by Li in the invention of Greenfield in order to generate lookup tables for different number of segments (See Li, Par. [0105]).

Regarding Claim 4, Greenfield in combination with Li and Converse teaches Claim 2. Greenfield in view of Li fails to explicitly teach wherein the initializing the decoder further includes: retrieving initial state information for the at least part of the bitstream and loading an initial state, as the state of the decoder, based at least in part on initial state information.
However, Converse teaches wherein the one or more syntax elements include: a syntax element that indicates whether or not the state of the RANS decoder is to be flushed and re-initialized for decoding of the encoded data; a syntax element that indicates an adjustment to symbol width for the encoded data; and/or a syntax element that indicates a selection of a static probability model, for the encoded data from among multiple available static probability models (Par. [0055], the entropy decoding state machine, described in FIG. 9, receives an encoded bitstream, and reads a binary ANS flag with an appropriate context probability (i.e. selection of probability model)).
References Greenfield, Li and Converse are considered to be analogous art because they relate to asymmetric numeral systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying the syntax element as suggested by Converse in the inventions of Greenfield and Li in order to reduce the number of transform coefficients to be coded into the bitstream by reducing bits within the bitstream, and the decoder, knowing the block size, uses zeroes as the value of any missing transform coefficient in the scan order to reconstruct the block once the entropy decoding state machine reaches the flag (See Converse, Par. [0049]).

Regarding Claim 5, Greenfield in combination with Li and Converse teaches Claim 1. Greenfield does not specifically each different clock cycles. Therefore, Greenfield fails to explicitly teach wherein the output symbols are for residual data for media, wherein the first phase and the second phase are logical phases, wherein the first phase and the second phase are performed in different clock cycles or in the same clock cycle, and wherein the output symbols are from a single data stream or multiple different data streams.
However, Li teaches wherein the output symbols are for residual data for media, wherein the first phase and the second phase are logical phases, wherein the first phase and the second phase are performed in different clock cycles (Par. [0041], system 10 includes a source device 12 that provides encoded video data to be decoded at a later time (i.e. different clock cycles) by a destination device 14) or in the same clock cycle (Par. [0042], enable source device 12 to transmit encoded video data directly to destination device 14 in real-time (i.e. same clock cycle)), and wherein the output symbols are from a single data stream (Fig. 12, illustrates single encoded video stream) or multiple different data streams.
References Greenfield and Li are considered to be analogous art because they relate to asymmetric numeral systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying different clock cycles as suggested by Li in the invention of Greenfield in order to transmit encoded video data directly to destination device (See Li, Par. [0042]).

Regarding Claim 6, Greenfield in combination with Li and Converse teaches Claim 1. While Greenfield teaches selectively updating the state of the RANS decoder (Par. [0026], the decoding function reverses the action of the encoding function, from (i.e. updating) state  determining whether the output symbol from the previous iteration was generated (Par. [0026] the rANS compression can be expressed by function E to encode (compress) and D to decode (decompress) a symbol S (i.e. output symbol) while in state X (i.e. state of the RANS) using probability model M (i.e. probability information)); if so: determining the probability information for the output symbol from the previous iteration (Par. [0026], using probability model M (i.e. probability information)); and adjusting the state of the RANS decoder using the probability information (Par. [0055], using lookup tables (LUT) that convert symbols to probability (and cumulative probability), one can fold (i.e. adjusting) quantization/delta-encoding into the LUT's for compression and decompression). Greenfield does not specifically teach consuming or skipping. Therefore, Greenfield fails to explicitly teach thereby consuming at least some of the state of the decoder and otherwise, skipping the adjusting the state of the decoder.
However, Li teaches consuming at least some of the state of the decoder (Par. [0148], color prediction processing unit 86 may generate the 3D lookup table to have a larger size, i.e., more segments (i.e. consuming), for the luma component than for each of the first and second chroma components); and otherwise, skipping the adjusting the state of the decoder (Par. [0115], when the 3D lookup table is only used to perform luma component prediction (i.e. skipping the adjusting), the 3D mapping function described above with respect to FIG. 9 and FIG. 10 may be simplified to a 1D mapping function for the chroma components).
References Greenfield and Li are considered to be analogous art because they relate to asymmetric numeral systems. Therefore, it would have been obvious that one of ordinary skill in 

Regarding Claim 7, Greenfield in combination with Li and Converse teaches Claim 6. Li further teaches wherein the determining the probability information for the output symbol from the previous iteration includes performing one or more lookup operations in one or more lookup tables (Par. [0147], color prediction processing unit 86 of video decoder 30 may perform color prediction using a 3D lookup table (i.e. probability information) for color gamut scalability (i.e. output symbol) to convert color data of a reference picture (i.e. previous iteration) in a first color gamut for the lower layer of the video data to a second color gamut for the higher layer of the video data).

Regarding Claim 9, Greenfield in combination with Li and Converse teaches Claim 1. Converse further teaches wherein the selectively merging the portion of the encoded data includes: determining whether the state of the RANS decoder satisfies a threshold; if so, combining the portion of the encoded data and the state of the RANS decoder (Par. [0082], Normalization state where the state is outside a valid range (i.e. determining a threshold) is required and bring in new bitstream if still outside a valid range); and otherwise, skipping the combining the portion of the encoded data and the state of the RANS decoder (Par. [0082], if the state is valid at initialization, state normalization is not required (i.e. skipping) for the EOB node 602 at the start of decoding).


Regarding Claim 10, Greenfield in combination with Li and Converse teaches Claim 9. Converse further teaches wherein the combining the portion of the encoded data and the state of the RANS decoder includes: shifting the state of the RANS decoder by a given number of bits; and adding the portion of the encoded data, which has the given number of bits (Par. [0082], When the bitstream data unit is a byte, for example, a single byte is read and is appended to the current state to generate a new state according to (current state˂˂8)|*byte_ptr--) where ˂˂8 is a left shift of 8 bits).
References Greenfield, Li and Converse are considered to be analogous art because they relate to asymmetric numeral systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying the shifting of the state as suggested by Converse in the inventions of Greenfield and Li in order to reduce the number of transform coefficients to be coded into the bitstream by reducing bits within the bitstream, and the decoder, knowing the block size, uses zeroes as the value of any missing transform coefficient in the scan order to reconstruct the block once the entropy decoding state machine reaches the flag (See Converse, Par. [0049]).

Regarding Claim 11, Greenfield in combination with Li and Converse teaches Claim 9. Converse further teaches wherein the determining whether the state of the RANS decoder satisfies the threshold include comparing the state of the RANS decoder to the threshold, and wherein the state of the RANS decoder satisfies the threshold if the state of the RANS decoder is less than the threshold (Par. [0082], during state normalization, it is determined whether the state is outside of its valid range for the current node.  Generally, this means that the state is below the valid range.  Because the state is valid at initialization, state normalization is not required for the EOB node 602 at the start of decoding (i.e. compares the state of decoder happens at the start of decoding). 
References Greenfield, Li and Converse are considered to be analogous art because they relate to asymmetric numeral systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying the state satisfying a threshold as suggested by Converse in the inventions of Greenfield and Li in order to reduce the number of transform coefficients to be coded into the bitstream by reducing bits within the bitstream, and the decoder, knowing the block size, uses zeroes as the value of any missing transform coefficient in the scan order to reconstruct the block once the entropy decoding state machine reaches the flag (See Converse, Par. [0049]).

Regarding Claim 12, Greenfield in combination with Li and Converse teaches Claim 1. Greenfield further teaches wherein the input buffer is configured to store one byte of the encoded data at a time, wherein the portion of the encoded data from the input buffer is one byte, and wherein the value that tracks the state of the RANS decoder is a 32-bit value (Par. 

Regarding Claim 13, Greenfield in combination with Li and Converse teaches Claim 1. Converse further teaches wherein the probability information used to selectively update the state of the RANS decoder is forward probability information (Par. [0065], the next (i.e. forward) EOBF read at the EOB node 602 is "0", resulting in a change of state to the TOKEN node 606), and wherein the selectively generating the output symbol for the current iteration includes: determining whether the state of the RANS decoder includes sufficient information to generate the output symbol for the current iteration (Par. [0075], The ANS input/output (I/O) base (b) is defined by (2.sup.U).sup.n, where n is a small natural number (i.e., a positive integer, sufficient information))), the state of the RANS decoder including sufficient information to generate the output symbol for the current iteration if the state of the RANS decoder is greater than a threshold (Par. [0082], Normalization state where the state is outside a valid range (i.e. greater than threshold) is required and bring in new bitstream if still outside a valid range); if so, determining inverse probability information (Fig. 5, Inverse transform 506) and finding the output symbol for the current iteration using the inverse probability information and the state of the RANS decoder (Par. [0083], the state and the probability or probability distribution from the detokenizer 908 are used to compute an output value (e.g., the decoded transform coefficient value associated with the token), then used to calculate the next state); and otherwise, skipping the finding the output symbol for the current iteration (Par. 
References Greenfield, Li and Converse are considered to be analogous art because they relate to asymmetric numeral systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying the state is greater than a threshold as suggested by Converse in the inventions of Greenfield and Li in order to reduce the number of transform coefficients to be coded into the bitstream by reducing bits within the bitstream, and the decoder, knowing the block size, uses zeroes as the value of any missing transform coefficient in the scan order to reconstruct the block once the entropy decoding state machine reaches the flag (See Converse, Par. [0049]).

Regarding Claim 14, Greenfield in combination with Li and Converse teaches Claim 13. Converse further teaches wherein the determining the inverse probability information includes performing one or more lookup operations in one or more lookup tables (Par. [0050], each of the category tokens represents a range of (e.g., quantized) values for the transform coefficients and is associated with a number of extra bits according to Table 1).

Regarding Claim 15, Greenfield in combination with Li and Converse teaches Claim 13. Converse further teaches wherein the finding the output symbol for the current iteration includes determining a sub-range of the state of the RANS decoder that is associated with the output symbol for the current iteration (Par. [0050], each token ZERO, ONE, TWO, THREE, AND FOUR represents a single value for the transform coefficient (i.e., 0, 1, 2, 3, and 4, respectively), and may be referred to herein as a single value token, where each of the category 
References Greenfield, Li and Converse are considered to be analogous art because they relate to asymmetric numeral systems. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying a sub-range of the state of the RANS decoder as suggested by Converse in the inventions of Greenfield and Li in order to indicate the amount the coefficient value that exceed the minimum value of the range (See Converse, Par. [0052]).

Regarding Claim 16, Greenfield in combination with Li and Converse teaches Claim 1. While Greenfield teaches wherein the operations further comprise repeating the selectively updating, the selectively merging, and the selectively generating in successive iterations (Par. [0065], FIG. 1a operation is repeated again to retrieve a position and value), Greenfield does not specifically teach until no more output symbols. However, Li teaches wherein the operations further comprise repeating the selectively updating, the selectively merging, and the selectively generating in successive iterations (Fig. 12, loop from decoded picture buffer 82 to prediction processing units back to the decoded picture buffer), until there are no more output symbols to decode in the encoded data (Par. [0145], the decoded video blocks in a given frame or picture are then stored in decoded picture buffer 82, which stores reference pictures used for subsequent motion compensation.  Decoded picture buffer 82 also (i.e. selective generating) stores decoded video for later presentation on a display device (i.e. no more output symbols to decode), such as display device 32 of FIG. 1). It would have been obvious that one of ordinary skill in the 

Regarding Claim 17, Greenfield in combination with Li and Converse teaches Claim 1. While Greenfield teaches a range asymmetric number system ("RANS") decoder (Par. [0020], a computing device (i.e. decoder) (or a system) executing the method for encoding/decoding the data stream using the rANS technique), perform the selectively updating (Par. [0026], the decoding function reverses the action of the encoding function, from (i.e. updating) state X.sub.k+1 to recover symbol S.sub.k and state X.sub.k (i.e. previous iteration), where the function M selects a probability distribution based (i.e. selectively) on the context of previous symbols (Par. [0030]); selectively merging (Par. [0055], In situations where the symbol stream is split into two streams (i.e. selectively), where the first stream represents a quantized version of the original stream and the second stream stores the remaining information that would be used to reconstruct the original stream (delta-encoding), due to the way that rANS works, using lookup tables (LUT) that convert symbols to probability (and cumulative probability), one can fold (i.e. merging) quantization/delta-encoding into the LUT's for compression and decompression); and selectively generating (Par. [0052], upon encountering this escape code (i.e. selectively generating), the real symbol (i.e. output symbol) is encoded using a fixed static probability distribution). Greenfield does not specifically teach the hardware components, such as processors, memory, buffers, etc., to perform the method for using rANS techniques. Therefore, Greenfield fails to explicitly teach the input buffer, output buffer and registers. However, Li further teaches wherein the decoder is implemented with special-purpose hardware including: the input buffer (Par. [0140], decoded ; an output buffer configured to store the output symbol from the previous iteration, if any, until replacement with the output symbol for the current iteration, if any (Fig. 12, loop from decoded picture buffer 82 to prediction processing units back to the decoded picture buffer (i.e. output buffer), where decoded picture buffer 82 operates as both the input buffer and an output buffer); a state register configured to store the value that tracks the state of the RANS decoder (Par. [0101], the 3D lookup table (i.e. a value) is typically stored in cache memory (i.e. state register) in a hardware implementation); logic, coupled to the output buffer and to the state register (Par. [0050], video decoder 30 may be implemented as any of a variety of suitable encoder circuitry, such as one or more microprocessors, digital signal processors (DSPs), application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), discrete logic, software, hardware, firmware or any combinations thereof), logic, coupled to the state register and the input buffer (Par. [0050], discrete logic, software, hardware, firmware or any combinations thereof); and logic, coupled to the state register and the output buffer (Par. [0050], discrete logic, software, hardware, firmware or any combinations thereof). It would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying the hardware components, such as buffers, as suggested by Li in the invention of Greenfield in order to implement the method (See Li, Par. [0164]).

Regarding Claim 18, Greenfield in combination with Li and Converse teaches Claim 1.  Li further teaches wherein the operations further include, during the first phase: selectively re-filling the input buffer from the encoded data buffer (Par. [0140], Decoded picture buffer 82 (i.e. input buffer) may be a reference picture memory that stores reference video data for use in decoding video data by video decoder 30 (i.e. re-filling)); and/or selectively writing the output symbol from the previous iteration to a symbol vector buffer. 

Method Claims 19 and 25 - 28 are drawn to the method of using the corresponding system claimed in claims 1, 2, 6, 9 and 13, respectively.  Therefore method claims 19 and 25 – 28 correspond to system claims 1, 2, 6, 9 and 13respectively and are rejected for the same reasons of obviousness as used above.

Claims 20 – 24 are drawn to the computer-readable media of using the corresponding system claimed in claims 1, 2, 6, 9 and 13, respectively.  Therefore computer-readable media claims 20 - 22 correspond to system claims 1, 2, 6, 9 and 13, respectively and are rejected for the same reasons of obviousness as used above.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claim 8 specifically defines the probability information includes a sub-range size and a cumulative sub-range threshold for adjusting the state of the RANS decoder that is not readily taught or suggested by the prior art uncovered during search or made of record. 

Conclusion
The prior art references made of record are not relied upon but are considered pertinent to applicant's disclosure. Covell et al. (US 10,681,388 B2) teaches asymmetric number system coding. 
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Hodges/Primary Examiner, Art Unit 2425